Citation Nr: 0631984	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than May 1, 2003 for 
the assignment of a 60 percent evaluation for the veteran's 
Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that increased the evaluation of the 
veteran's service-connected Crohn's disease from 30 to 60 
percent disabling, effective May 1, 2003.  The veteran 
perfected a timely appeal of this decision, challenging the 
effective date of the 60 percent evaluation.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to a higher evaluation 
for her service-connected Crohn's disease was received on 
June 4, 2003.

2.  In a May 2003 rating decision, the RO granted a total, 
temporary 100 percent evaluation for the veteran's Crohn's 
disease, from January 20, 2003 to April 30, 2003, based on 
surgery which necessitated a period of convalescence.  A 30 
percent evaluation was then assigned from May 1, 2003.

3.  In an August 2003 rating decision, the RO increased the 
evaluation of the veteran's service-connected Crohn's disease 
to 60 percent disabling, effective May 1, 2003.


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than May 1, 
2003, for an increased rating for the veteran's Crohn's 
disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155(a), 3.400 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

VA's duties to notify and assist contained in the VCAA, 
however, are not applicable to cases such as this one in 
which the law, rather than the evidence, is dispositive.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

II.  Earlier effective date for Crohn's disease.

The record shows that the veteran's claim of entitlement to a 
higher evaluation for Crohn's disease was received at the RO 
on June 4, 2003.  In an August 2003 rating decision, the RO 
increased the evaluation of the veteran's Crohn's disease to 
60 percent disabling, effective May 1, 2003, the date 
immediately following the termination of the veteran's 
temporary 100 percent evaluation based on surgery which 
necessitated a period of convalescence.   

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  A claim for increased rating, however, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date. 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

As noted above, the veteran asserted a claim of entitlement 
to a higher evaluation for Crohn's disease on June 4, 2003.  

In addition, while the Board notes that the veteran's file 
contains medical records dating prior to June 4, 2003, these 
records do not support a 60 percent evaluation for the 
veteran's condition prior to this date.  A 60 percent 
evaluation under Diagnostic Code 7323 requires severe 
symptoms, numerous attacks per year and malnutrition, with 
health only fair during remissions.  For the year prior to 
June 2003, the veteran was noted to have several episodes 
(three from January 2002 to January 2003) requiring 
hospitalization.  Symptoms included bloating, cramping, 
diarrhea and some decreased appetite.  There is no indication 
in the record, however, that the veteran's symptoms were 
severe prior to her January 2003 surgery.  The veteran was 
generally indicated to have no fever or weight loss, and no 
nausea, or vomiting and was generally eating well.  And after 
her surgery, March, April and May 2003 treatment notes 
indicate that the veteran was doing well and tolerating a 
regular diet with no abdominal pain and no diarrhea.  In 
addition, the veteran was noted to have a good appetite and 
was gaining weight.

Based on 38 U.S.C.A. § 5110, therefore, the RO granted the 
earliest effective date for the 60 percent evaluation for 
Crohn's disease that the law allows.  In fact, the May 1, 
2003 effective date is more than a month earlier than the 
June 4, 2003 date that the veteran filed her claim for 
increase.

For the foregoing reasons, the veteran's claim of entitlement 
to an effective date earlier than May 1, 2003, for the 
assignment of a 60 percent evaluation for the veteran's 
service-connected Crohn's disease must be denied.





ORDER

Entitlement to an effective date earlier than May 1, 2003, 
for the assignment of a 60 percent evaluation for the 
veteran's service-connected Crohn's disease is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


